Citation Nr: 0030614	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  95-01 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for Chagas' disease 
(microfilaria) with hypertension.  

Entitlement to service connection for vision problems.  

Entitlement to service connection for malignant growths of 
the ears.  

Entitlement to service connection for cervical injury with 
residual headaches.  

Entitlement to service connection for facial paralysis and 
numbness of the right side of the face.  

Entitlement to service connection for dizziness and problems 
with metabolism and equilibrium.  

Entitlement to an evaluation in excess of 20 percent for 
residuals of mastoidectomy with bilateral hearing loss, prior 
to June 10, 1999.  

Entitlement to an evaluation in excess of 20 percent for 
residuals of mastoidectomy with bilateral hearing loss, since 
June 10, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty in the Army from November 
1942 to June 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The veteran testified at a hearing before the undersigned 
Veterans Law Judge (Board Member) in San Antonio, Texas, in 
June 2000.  A transcript of that hearing is of record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Although the veteran has claimed that he has numerous 
disabilities (namely, Chagas' disease (microfilaria) with 
hypertension, vision problems, malignant growths of the ears; 
cervical injury with residual headaches, facial paralysis and 
numbness of the right side of the face, and dizziness and 
problems with metabolism and equilibrium) as a result of 
Merchant Marine service, it is not shown that the veteran had 
oceangoing service in the American Merchant Marine during 
World War II.  

3.  Service-connected residuals of mastoidectomy with 
bilateral hearing loss have been rated as 20 percent 
disabling since June 1969.  

4.  At no time pertinent to the claim on appeal has medical 
evidence demonstrated any identfiable residuals of the 
veteran's mastoidectomy other than bilateral hearing loss.  

5.  The greatest degree of bilateral hearing loss shown at 
any time pertinent to the claim on appeal is Level XI hearing 
in the right ear and Level II hearing in the left ear.  


CONCLUSIONS OF LAW

1.  The veteran did not have active military service in the 
American Merchant Marine in Oceangoing Service during the 
period of Armed Conflict from December 7, 1941, to August 15, 
1945.  Pub. L. No. 95-202, § 401, 91 Stat. 1433, 1449-50 
(1977); 38 C.F.R. § 3.7(x)(15) (2000).  

2.  The veteran's claims of entitlement to service connection 
for Chagas' disease (microfilaria) with hypertension, vision 
problems, malignant growths of the ears; cervical injury with 
residual headaches, facial paralysis and numbness of the 
right side of the face, and dizziness and problems with 
metabolism and equilibrium, each based on service in the 
Merchant Marine, are without legal merit.  38 U.S.C.A. §§ 
101(2), 1110 (West 1991 & Supp. 2000).  

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of mastoidectomy with bilateral hearing loss, 
prior to June 10, 1999, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 4.85, 4.87, 
4.87a, Diagnostic Codes 6100-6110, 6200, 6206 (1998).  

4.  The criteria for an evaluation in excess of 20 percent 
for residuals of mastoidectomy with bilateral hearing loss, 
since June 10, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.31, 4.85, 4.86, 4.87a, 
Diagnostic Codes 6100, 6200, 6206 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

A.  Background

The veteran essentially contends that he has Chagas' disease 
(microfilaria) with hypertension, vision problems, malignant 
growths of the ears, cervical injury with residual headaches, 
facial paralysis and numbness of the right side of the face, 
and dizziness and problems with metabolism and equilibrium, 
each as a result of his service in the American Merchant 
Marine during World War II.  

The veteran testified that he served in the Merchant Marine 
during 1942 and claimed that he was never discharged.  He 
said that he sailed in the "San Pablo," which was shelled 
by a German submarine in May 1942.  He stated that his vessel 
was about 100 miles north of Puerto Varus, Guatemala, when 
shelled.  He reported that the shell struck the "superficial 
deck area" and that he was knocked over and hit his head.  
He stated that he was burned on his face and head and 
received first aid aboard ship.  He testified that the "San 
Pablo" finished its voyage and that the integrity of the 
vessel was never impaired.  

On a general medical examination in April 1996, however, the 
veteran reported that while on board a merchant ship as a 
cadet from the Merchant Marine Academy, his ship was hit by 
the German U-boat causing the boiler to explode; the ship, he 
said, eventually sank.  He stated that he was totally deaf 
for five or six weeks after the explosion.  

The veteran further testified that his doctors had indicated 
that his cardiac symptoms were possibly related to 
microfilaria.  He indicated that he was at several ports in 
the Caribbean and was bitten by a mosquito that carried the 
disease.  He said that although blood was drawn at a VA 
facility in order to prove the presence of microfilaria and 
sent to a United States Government laboratory in Atlanta for 
analysis, an answer was never received; he was informed that 
the VA facility did not perform a microfilaria test because 
it had no facilities for such a test.  He reiterated that he 
was aboard a merchant vessel in the tropics and landed at 
various ports, where he went ashore.  He said that it is 
"within human reality that any one of us can be bitten by a 
mosquito."  He claimed that it was documented that the 
disease was carried by mosquitoes.  

The veteran also testified that the Merchant Marine during 
World War II commandeered anything that would float, 
including Panamanian and Costa Rican vessels, because the 
Germans "were knocking them off just as fast as we could put 
them on the ocean."  He stated that he was a member of the 
United States Naval Reserve.  He said that he submitted a 
photograph of himself in a Navy uniform.  (A copy of the 
photograph is of record and shows the veteran only in the 
uniform of a cadet.)  

The Board notes that complaints or findings referable to the 
disabilities for which service connection is now claimed were 
not reflected in the service medical records for the 
veteran's Army service that followed his claimed service in 
the Merchant Marine.  

The veteran's Enlistment Record in the Army of the United 
States, dated in November 1942, is of record and reflects 
that the veteran stated that he had served in the "Naval 
Res. Merchant Marine" and that he had last served in that 
capacity in June 1942.  He listed his cause of separation as 
"not suited for life at sea."  When hospitalized in service 
for his hearing disability in May 1943, the veteran reported 
that he had tropical service in South and Central America 
with the Maritime Commission forces a year previously for 2 1/2 
months.  He was hospitalized from May 10 to June 2, 1943, 
when he was given a Certificate of Disability for Discharge 
due to his defective hearing.  Although he gave a history of 
multiple mastoidectomies and hearing loss, at no time during 
hospitalization did he mention any acoustic trauma, including 
any shelling by a German submarine during his claimed 
tropical service.  This is significant since the veteran's 
story since he reopened his claim in January 1994 is that he 
acquired hearing loss during Merchant Marine service in 1942 
as a result of being subjected to shelling by a German 
submarine.  

The service medical records also show that the veteran's 
blood pressure on admission on May 10, 1942, was 124/82 and 
that his heart and vascular system were "ok" on clinical 
examination.  Nurse's notes indicate that he complained of a 
headache on May 12, 1943, which was treated with APC 
(aspirin, phenacetin, caffeine) capsules.  The record 
reflects that the veteran's case was considered by a 
disposition board on May 19, 1943, when it was reported that 
he had a history of chronic mastoiditis since infancy and 
that he had undergone bilateral mastoidectomy for this 
condition resulting in marked deficiency in hearing.  
Acoustic trauma was not noted.  A Certificate of Disability 
for Discharge was recommended.  A report from the Office of 
the Surgeon General of the Army, received in February 1996, 
shows that the veteran was treated during World War II for 
defective hearing and deafness; no other disorders were 
identified.  

The veteran's original claim for VA compensation benefits, 
which was received in June 1943, mentioned only deafness.  On 
VA examination in February 1945, the veteran complained only 
of defective hearing.  His blood pressure was 112/74 and his 
cardiovascular system was normal.  The examination found no 
general pathology.  

In November 1946, it was reported that the veteran requested 
treatment for a tumor on the back of the neck, but this 
complaint was not attributed to his claimed Merchant Marine 
service.  

On VA examination in October 1950, the veteran again 
complained of defective hearing.  His blood pressure was 
120/70, and his cardiovascular system was normal.  

In February 1970, the veteran was examined by Canadian 
physicians for VA.  He complained of feeling tired and run 
down and of having pains in his chest following pneumonia.  
The veteran indicated that he had worked for a private 
petroleum company in Brazil from February 1962 to August 
1965.  His blood pressure was 130/90 while sitting; 120/80 
while recumbent; 130/90 while standing; 110/70 while sitting 
after exercise; and 125/80 two minutes after exercise.  
Neither hypertension nor cardiovascular disease was 
diagnosed.  He had a right subcostal cholecystectomy scar.  
The musculoskeletal system was pertinently normal.  The 
veteran said that he had a morning cough and that he had pain 
in his neck when he coughed.  His nervous system was normal, 
and no disease of the endocrine system was found.  A chest X-
ray was normal.  The examiner reported that the veteran 
showed a bizarre picture of pain and tenderness in the 
abdomen, chest and neck, all on the right side.  He was 
breathless on exercise and had been a very heavy smoker.  He 
also reported severe chronic diarrhea starting in Brazil 
seven or more years previously with signs of liver tenderness 
and right basal pneumonia; chronic amoebiasis was considered 
a possibility.  The diagnoses included chronic diarrhea and 
emphysema.  

The record contains reports from the Cardiac Centre in 
Singapore dated in 1993 that indicate that the veteran was 
being treated for coronary artery disease and had undergone 
percutaneous transluminal coronary angioplasty (PTCA) and 
stenting earlier that year.  His current problem was 
arthritis.  

When the veteran filed his claim for service connection for 
Chagas' disease in May 1995, he asserted that he had served 
in an endemic area for the disease while serving in the 
Merchant Marine.  He later asserted that he served in the 
Merchant Marine from January to June 1942.  

B.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).  

Initially, the Board notes that aside from the question of 
the veteran's service, the record presents no basis for a 
grant of service connection for any of the claimed 
conditions.

Findings indicative of hypertension were not shown in the 
service medical records and that even borderline hypertensive 
readings were not shown until 1970.  It does not appear that 
hypertension has actually been diagnosed, but even if 
present, it is not shown to be related to any period of 
service.  The Board further notes that Chagas' disease was 
not found on VA examination in March 1996.  Although the 
veteran has complained of gastrointestinal problems over the 
years, presumably associated with his claimed Chagas' 
disease, a metabolic disorder has never been diagnosed.  In 
the absence of proof of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Although he maintains that his treating physicians 
have diagnosed Chagas' disease despite a lack of cooperation 
by VA in performing tests that could confirm the presence of 
the disease, the record shows only that when the veteran was 
privately hospitalized in March 1995, microfilaria was 
suspected because he had worked in the tropics for years.  In 
a letter dated in May 1995, Dr. Toole was somewhat more 
insistent that microfilaria be ruled out, but even if the 
veteran has microfilaria or Chagas' disease now, it is 
impossible to relate the disease to claimed service in the 
Merchant Marine in 1942.  The history elicited on the 
February 1970 VA examination indicates that the veteran 
contracted diarrhea while in Brazil seven or more years 
previously.  The veteran had then indicated that he had 
worked in Brazil from 1962 to 1965.  To now attribute any 
current Chagas' disease or microfilaria to claimed service of 
only a number of months' duration in the Merchant Marine more 
than 50 years previously would require a resort to pure 
speculation.  However, service connection may not be based on 
a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (1999).  See also Davis v. West, 13 Vet. 
App. 178, 185 (1999) (any medical nexus between the veteran's 
inservice radiation exposure and his fatal lung cancer years 
later was speculative at best, even where one physician 
opined that it was probable that the veteran's lung cancer 
was related to service radiation exposure); Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative); (Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Bostain v. West, 11 Vet. App. 124, 127-28 (1998) 
(private physician's opinion that veteran's preexisting 
service-related condition may have contributed to his 
ultimate demise too speculative, standing alone, to be deemed 
new and material evidence to reopen cause of death claim); 
Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) (physician's 
opinion that "renal insufficiency may have been a 
contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-
traumatic stress disorder and the later development of 
hypertension is "non-evidence").  

Although open-angle glaucoma was assessed when the veteran 
was seen at a VA outpatient clinic in January 1994, there is 
no evidence that any current eye disability, including his 
glaucoma or subsequently diagnosed cataracts, is related to 
any period of service.  Although the veteran claimed on a 
March 1996 VA neurologic examination that he had had blurred 
vision since the onset of daily headaches in 1942, he did not 
complain of visual deficits when hospitalized in service in 
1943, and his uncorrected distant visual acuity on VA 
examination in February 1970 was 20/30 on the right and 20/40 
on the left, correctable to 20/20, bilaterally.  He wore 
bifocals and reported good vision with them.  

J. M. Berry, M.D., a private ophthalmologist, noted in June 
1996 that the veteran had a history of glaucoma.  The veteran 
had had a headache the day before as well as the immediate 
onset of blurred vision in the left eye.  The vision in that 
eye had been poor since then.  But the record reflects 
diagnosed glaucoma only since September 1993, when private 
physicians in Singapore saw the veteran with complaints that 
he had not been feeling too well since 10 days previously and 
that his eyesight had gotten worse.  A private 
ophthalmologist saw him that month, noted his complaints of 
swelling of the left face as well as tearing of the left eye, 
and, following examination, entered a diagnosis of open-angle 
glaucoma.  

With respect to cervical injury with headaches, a VA 
orthopedic examination in April 1996 culminated in a 
diagnosis of status post degenerative disc disease of the 
cervical spine with two-level fusion probably at C5-6 and C6-
7 with continued progression of degenerative disc disease and 
degenerative joint disease of the cervical spine.  M. D. 
Dennis, M.D., said in a statement dated in May 1996 that X-
rays showed cervical fusion at C5-6 as a result of injury.  
The surgery "apparently was for irritation in the disc space 
and instability as a result of shrapnel."  The VA internal 
medicine examiner in March 1996 indicated that there was a 
lump palpable in the lower aspect of the right occipital area 
that was a residual of a shell fragment wound fragment 
removed in 1942.  The veteran testified in June 2000 that in 
1981, Dr. Tiller related his cervical injury to the veteran's 
history of a shell explosion in service.  

Dr. Tiller, an orthopedic surgeon in Western Australia, 
reported in October 1980 that the veteran was seen with 
complaints of upper cervical spine pain with radiation down 
the left upper extremity.  Although he was right handed, he 
complained of weakness in the left upper limb.  He also 
complained of tingling in all fingers on the left, more so in 
the little and ring fingers.  He also noticed that, of late, 
he was becoming rather tired and breathless, especially when 
ascending a hill.  Dr. Tiller said that reviewing his 
history, "it would appear that in 1942 he suffered burns to 
the left side of his face and shoulder, when the ship on 
which he was a Seaman was torpedoed and at the same time he 
received shrapnel to the left side of the upper cervical 
spine area.  This was removed at the time."  The veteran 
said that since that date, he had had some symptoms in the 
cervical spine area but that six to seven weeks previously, 
he had gotten up from a sitting position in a chair and noted 
severe pain in the left upper cervical area.  This radiated 
to his head, giving rise to a headache.  In a report to the 
United States Veterans Administration dated in February 1981, 
Dr. Tiller said that the veteran sustained "an injury to the 
left side of his face, shoulder and neck as the result of a 
torpedoing in 1942" but also noted that his cervical spine 
symptoms had commenced about six to seven weeks previously.  
In a letter dated in May 1981, Dr. Tiller reported that he 
had seen the veteran initially in October 1980 and that he 
was noted on investigation to be suffering from a cervical 
disc lesion at C5-6 that was a combination of degenerative 
change and injury to the disc wall.  A C5-6 anterior cervical 
fusion was therefore performed in March 1981.  

The attribution of the cervical spine disability to service 
in the Merchant Marine is predicated entirely on history 
furnished by the veteran and can be no better than the facts 
related.  It is significant that no history of a shell 
fragment wound or shrapnel wound of the cervical or occipital 
region was mentioned when he was hospitalized in 1943 or when 
he was examined for VA in 1970.  

The Board is not required to accept doctors' opinions that 
are based on the appellant's recitation of medical history.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  See Owens v. 
Brown, 7 Vet. App. 429 (1995) (Board not required to accept 
uncorroborated testimony of claimant as to dental treatment 
during service; Board not bound to accept physicians' 
opinions based on claimant's recitation of events).  See also 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting 
medical opinion as "immaterial" where there was no 
indication that the physician reviewed claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 Vet. App. 229 (1993) 
(holding that the Board was not required to accept the 
medical opinions of two doctors who rendered diagnoses of 
post-traumatic stress disorder almost 20 years after 
claimant's separation from service and who relied on history 
as related by the appellant as the basis for those 
diagnoses); Black v. Brown, 5 Vet. App. 177, 180 (1993) 
(medical opinions that are general conclusions based on 
history furnished by appellant, are unsupported by clinical 
evidence, and do not account for possible effects of post 
service injuries are "suppositious" and may be rejected by 
Board).  

Moreover, the single episode of headache in service was 
clearly an acute and transitory episode that resolved, 
leaving no residual disability, as there is no evidence 
establishing a chronic condition.  The Board notes that the 
veteran did not give a history of head or neck injury as the 
origin of his headache complaint, nor was a cervical injury 
with headaches found when the veteran was examined by VA in 
February 1970.  The veteran's claim on neurologic examination 
in March 1996 that he had headaches that began in Merchant 
Marine service in 1942 is simply not credible in view of the 
intervening history, despite the diagnosis that his headaches 
were most likely post-traumatic resulting from a concussion 
sustained in 1942.  This diagnosis was solely by history.  

The veteran also claims service connection for malignant 
growths removed from his ears.  He has submitted a number of 
statements of explanation of medical benefits, mostly from 
Medicare, indicating that he underwent a number of excisions 
of skin lesions during 1996.  On a VA EN T examination in 
July 1999, he gave a history of resection of a basal cell 
carcinoma from the right ear in 1968.  Apparently, there was 
no recurrence of the basal cell carcinoma since then, 
although he indicated that he had been treated for lesions of 
actinic keratosis of both ears.  On a VA internal medicine 
examination in March 1996, there was soft scarring of the 
skin on the right temporal region indicating residuals of 
surgery for excision of a basal cell carcinoma in 1968.  It 
was reported that the surgery was followed by radiation 
treatment resulting in right-sided paralysis and no 
recurrence of the carcinoma.  On VA neurologic examination in 
March 1996, the veteran had slightly decreased sensitivity to 
pinprick of the right face subjectively compared to the left.  

An examination of the veteran's head, face and neck in 
February 1970 showed no abnormality.  The record is 
consistent with recent removal of benign skin lesions, 
apparently from the ears.  Erythematous scaly macules were 
noted on both auricles when the veteran underwent a VA ENT 
examination in July 1999.  These were felt to be compatible 
with actinic keratoses.  Whether the growths were benign or 
malignant, there is no showing that these lesions are related 
to service more than 50 years previously.  

When the veteran was seen at a VA outpatient clinic in 
January 1994, it was noted that he was status post a flexible 
stent of the left anterior descending (LAD) artery of the 
heart performed in June 1993.  On VA neurologic examination 
in March 1996, the veteran reported that he had dizziness 
that began in 1942 when he was in service and was involved in 
some type of shell blast.  The examiner was of the opinion 
that the dizziness might be related to his post-traumatic 
concussive syndrome, but other factors included his cardiac 
disease as well as peripheral vestibulopathy that might be 
attributable to his previous injury.  However, when the 
veteran was admitted to a private hospital in March 1995 for 
a chief complaint of syncope, his treating physician, Dr. Wu, 
seems to have attributed the syncope to the veteran's 
coronary artery disease and a malfunctioning pacemaker.  Dr. 
Wu requested a neurological consultation, which yielded an 
assessment that the veteran presented with syncope of 
cardiogenic origin.  When the veteran was examined by VA in 
February 1970, complaints or findings of dizziness or 
problems with equilibrium were not noted.  Even if the 
veteran's currently diagnosed cardiovascular disease - and 
hence his syncope - can be attributed to Chagas' disease, the 
Chagas' disease, as indicated above, cannot be attributed to 
service, including his claimed Merchant Marine service.  

Thus, the record does not provide a sound medical basis for 
attributing any of the claimed disabilities to service or to 
any incident of service origin.  The Board emphasizes, 
moreover, that the veteran has claimed that these 
disabilities are attributable to his service in the Merchant 
Marine.  However, the record does not establish, despite his 
claims, that he had qualifying Merchant Marine service.  

In February 1998, the Registrar of the United States Merchant 
Marine Academy certified that the veteran had been a full-
time student at the Academy at Kings Point, New York, in 
1942.  The veteran entered the Cadet School on February 9, 
1942, and "sailed on the USA-United Fruit and resigned on 5-
18-42."  

In response to an inquiry from the veteran, Chiquita Brands 
International, the successor company to United Fruit Company, 
informed him in June 2000 that it had no records for the 
"San Paulo."  However, Chiquita Brands had records for the 
"San Pablo," a Panamanian-registered vessel owned by the 
Balboa Steamship Company and operated by United Fruit 
Company.  Chiquita Brands reported that the "San Pablo" had 
regular sailings from New Orleans to Puerto Limon, Costa 
Rica, which included the period of May 1942.  However, the 
vessel was never registered under the United States Flag and 
was never chartered to the United States Government.  
Chiquita Brands did not have a list of the crewmembers of the 
"San Pablo" but confirmed that the vessel had been sunk by 
a German submarine while moored at Limon, Costa Rica, in July 
1942.  

A history of the United Fruit Company obtained by the veteran 
shows that the company was obliged to reduce operations to 
the minimum level during World War II because of the presence 
of German submarines in the Caribbean.  

In July 1999, the RO sent a DD Form 2168 to the veteran so 
that he could verify his claimed Merchant Marine service with 
the Department of Defense.  He does not appear to have 
completed the form or to have submitted it to the Department 
of Defense.  

Section 401(a) of the GI Bill Improvement Act of 1977, Pub. 
L. No. 95-202, 91 Stat. 1433, 1449-50, provides in pertinent 
part that the service of any person as a member of the 
Women's Air Forces Service Pilots (a group of Federal 
civilian employees attached to the United States Army Air 
Force during World War II), or the service of any person in 
any other similarly situated group the members of which 
rendered service to the Armed Forces of the United States in 
a capacity considered civilian employment or contractual 
service at the time such service was rendered, "shall be 
considered active duty for the purposes of all laws 
administered by the [Department of Veterans Affairs] if the 
Secretary of Defense, pursuant to regulations which the 
Secretary shall prescribe - "  

(A) after a full review of the historical 
records and all other available evidence 
pertaining to the service of any such 
group, determines, on the basis of 
judicial and other appropriate precedent, 
that the service of such group 
constituted active military service, and  

(B) issues to each member 
of such group a discharge from such 
service under honor[able] conditions 
where the nature and duration of the 
service of such member so warrants.  

91 Stat. 1449-50.  

In January 1988, the Secretary of the Air Force, acting for 
the Secretary of Defense under Section 401 of Pub. L. No. 95-
202, determined that the service of members of the group 
known as the American Merchant Marine in Oceangoing Service 
during the Period of Armed Conflict, December 7, 1941, to 
August 15, 1945, constituted active military service in the 
Armed Forces of the United States for purposes of all laws 
administered by VA.  Effective January 19, 1988, VA amended 
its regulations to reflect this decision, which was codified 
at 38 C.F.R. § 3.7(x)(15).  See 53 Fed. Reg. 16,875, 16,876 
(1988).  

The record does not establish that the veteran engaged in any 
oceangoing service as contemplated in 38 C.F.R. § 3.7(x)(15).  
The documentary evidence is consistent with the veteran's 
service as an engineering cadet at the Merchant Marine 
Academy from February to May 1942, when he resigned to sail 
on the USA United Fruit.  The record shows that on April 6, 
1942, the veteran applied for a "Continuous Discharge Book" 
certifying his service as an engineering cadet.  The 
Certificate was issued the following day.  

In April 1998, the United States Coast Guard stated that 
although the veteran had been issued his United States 
Merchant Mariner's Document in April 1942, his Merchant 
Seaman's File contained no evidence of oceangoing voyages 
during the period of Armed Conflict from December 7, 1941, to 
August 15, 1945.  The Coast Guard determined that the veteran 
was not eligible to receive a DD Form 214 under Pub. L. No. 
95-202.  

When the veteran later entered the Army, he reported that he 
had service in the Naval Reserve - Merchant Marine.  It is 
unclear what his exact status was in the spring of 1942, but 
his Naval Reserve status likely lasted only as long as he was 
an engineering cadet at Kings Point.  Once he resigned to 
sail in the USA United Fruit, his ties to the Naval Reserve 
and to the Merchant Marine Academy appear to have been 
severed.  The Board observes that under Pub. L. No. 95-202, 
it is the Secretary of Defense who issues discharge 
certificates verifying the active military service of the 
individual Merchant Marine member.  VA is not authorized to 
verify such service but only to recognize such service for 
purposes of entitlement to VA benefits once the appropriate 
discharge has been issued by the Secretary of Defense or his 
designee.  Thus, the Coast Guard's determination in April 
1998 is dispositive of the veteran's military status for 
purposes of entitlement to VA benefits.  

The veteran may have been exposed to German submarine action 
in the Caribbean in May or June 1942, but it is not shown 
that this was in conjunction with Merchant Marine service in 
support of the war effort.  Service aboard a commercial 
vessel plying the trade of a private company such as United 
Fruit would not constitute oceangoing service for purpose of 
benefits administered by VA.  The provisions of Pub. L. No. 
95-202 clearly indicate that the service of the group and the 
member thereof must have been in support of the war effort; 
the Women's Air Forces Service pilots were a group of Federal 
civilian employees attached to the United States Army Air 
Force during World War II.  Under the provisions of Section 
401(a)(2) of Pub. L. No. 95-202, in making a determination 
that a group's service constituted active military service, 
"the Secretary of Defense may take into consideration the 
extent to which - "

(A) such group received military training 
and acquired a military capability or the 
service performed by such group was 
critical to the success of a military 
mission;  
(B) the members of such group were 
subject to military justice, discipline, 
and control;  
(C) the member of such group were 
permitted to resign;  
(D) the members of such group were 
susceptible to assignment for duty in a 
combat zone; and  
(E) the members of such group had 
reasonable expectations that their 
service would be considered to be active 
military service.  

91 Stat. 1450.  

Although the foregoing factors are guidelines for determining 
whether a particular group could be held to have engaged in 
active military service, these factors suggest that the 
intent of the law was to grant active military status only to 
those who engaged in missions of a military, not commercial 
nature.  It is therefore notable that even assuming that the 
veteran sailed in the "San Pablo," the vessel operated in 
the Caribbean by United Fruit Company, it is not shown that 
the "San Pablo" ever sailed under the United States Flag or 
was ever chartered to the United States Government.  The fact 
that the "San Pablo" was sunk by a German submarine while 
moored in port does not convert the vessel's mission into one 
in support of a military mission of the United States.  

The veteran seems to recognize this, for he testified that a 
Catalina PBY aircraft landed nearby the "San Pablo" and 
that a United States Navy "Four Striper" came aboard, asked 
to see the captain of the "San Pablo" and announced that by 
order of the President of the United States, the vessel was 
being commandeered to be a Naval supply ship.  With that, the 
veteran said, the British captain of the vessel and several 
of his mates were sworn in by the American Navy captain.  The 
veteran said that he informed the American Navy captain that 
he was a cadet from the Merchant Marine Academy and that the 
Navy captain told him to continue his duties and that he was 
now assigned to the "San Pablo".  He said that the American 
Navy captain gave the captain of the "San Pablo" a document 
that was lost when the vessel was later sunk by the Germans.  

The Board does not find this testimony to be credible.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1361 (1998) (Board has fact-finding 
authority to assess the quality of the evidence before it, 
including the duty to analyze its credibility and probative 
value, as well as authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  There is no showing in the documentary evidence 
of any such commandeering of the "San Pablo" into the 
service of the United States.  The veteran's testimony was 
rendered after he received documentary evidence indicating 
the history and fate of the "San Pablo" and seems to be 
tailored to conform to that history.  

The veteran's testimony is not wholly consistent with a 
letter that he wrote to his Congressman in August 1997, in 
which he stated that he was an engineering cadet at the 
United States Maritime Commission Academy from January to 
June 1942 and that he was affiliated during this period with 
the United States Naval Reserve (USNR).  He said that he was 
ordered by the Academy to report to the Port Captain of the 
5th Naval District, New Orleans, Louisiana, for commencement 
of duty at sea.  He stated that he was assigned as an 
engineering cadet aboard an unarmed vessel, the USS Sao Paulo 
(a 6,500-ton steam turbine freighter) docked at the New 
Orleans Azalea Street Wharf.  He claimed that he was given an 
honorable medical discharge after being injured during 
shelling of the vessel by a German "U" boat on May 9, 1942, 
while underway to Cristobal, Panama Canal, from the vessel's 
last port of call at Puerto Barrios, Guatemala, Central 
America.  There is no mention of any commandeering of the 
vessel by an American Navy captain arriving by PBY.  

There is, moreover, strong reason to question the veteran's 
credibility, as the record contains a letter to the agency of 
original jurisdiction from a New York State parole officer, 
dated in January 1965, stating that the veteran was serving a 
prison sentence for forgery in the 2nd degree and grand 
larceny in the 1st degree.  These are crimes that obviously 
involved fraud and breach of trust and suggest that the 
veteran's claims regarding oceangoing service in the Merchant 
Marine more than half a century ago may be looked upon with 
skepticism.  

Unless the veteran had oceangoing service in the American 
Merchant Marine as verified by the Department of Defense, he 
is not a veteran for purposes of entitlement to VA benefits.  
See 38 U.S.C.A. §§ 101(2), 1110; 38 C.F.R. § 3.7.  In the 
absence evidence establish the appellant's status as a 
veteran of the Merchant Marine, his claims for service 
connection based on such service are without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995) (table).  It follows 
that these claims must be denied.  

I. Increased Evaluation for Residuals of Mastoidectomy with 
Hearing Loss

The veteran contends that his service-connected residuals of 
mastoidectomy with bilateral hearing loss are more severely 
disabling than currently evaluated.  The service medical 
records show that he was hospitalized for defective hearing 
in May and June 1943.  His hearing was 0/15 on the right and 
10/15 on the left, was not felt to be sufficient for limited 
service, and was found to be permanently disqualifying.  A 
Certificate of Disability for Discharge was recommended.  

Service connection was established for bilateral defective 
hearing on the basis of aggravation in an unappealed rating 
decision dated in February 1944.  A 10 percent evaluation was 
assigned, effective from July 1943.  

A VA examination in February 1945 culminated in diagnoses 
that included chronic bilateral suppurative otitis media 
(quiescent), chronic bilateral postoperative mastoiditis 
(quiescent), and bilateral partial conductive deafness.  

A rating decision dated in March 1945 granted service 
connection for chronic bilateral otitis media (with defective 
hearing) and rated the disability 20 percent disabling from 
February 1945.  

On a VA ENT examination in September 1947, the veteran again 
complained of defective hearing.  He had bilateral 
mastoidectomy scars.  The diagnoses were residuals of chronic 
suppurative otitis media and residuals of bilateral 
mastoidectomy (with defective hearing).  

In a rating decision dated in September 1947, which evaluated 
the disability under the new schedule, a 20 percent 
evaluation for chronic bilateral otitis media with defective 
hearing was continued.  

On VA examination in October 1950, the veteran complained of 
defective hearing.  The examiner found no evidence of 
discharge from both ears for the previous four years.  

A rating decision dated in October 1950 classified the 
service-connected disability as postoperative residuals of 
bilateral mastoidectomy, healed, with mixed deafness in the 
right ear and perceptive deafness in the left ear.  A 
noncompensable evaluation was assigned, effective from 
September 1950.  The veteran was so informed by a letter 
dated in October 1950 but did not appeal.  

On an examination for VA in February 1970, the veteran 
reported that he was deaf in his right ear and had partial 
hearing in his left ear.  He relied on lip reading.  It was 
found that his ear canals were occluded with wax.  An 
audiology evaluation was conducted.  The diagnoses 
pertinently included otosclerosis.  

A rating decision dated in June 1970 increased the service-
connected evaluation to 20 percent disabling, effective from 
June 1969.  [That rating has remained unchanged and is now 
protected.  See 38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 
3.951(b) (1999).]  

The veteran filed a claim for an increased rating for his 
service-connected ear disability in January 1994.  The 
results of audiological evaluations and other pertinent VA 
examinations conducted since that time are set forth below.

The veteran testified in June 2000 that he was entitled to an 
increased rating for his ear disability because he could not 
hear anything on a telephone even with a power aid and that 
everything was garbled.  He said that the internal bone 
structure of his ears precluded his wearing hearing aids.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Initially, the Board notes that the rating criteria for 
evaluating diseases of the ear were changed by an amendment 
to the rating schedule, effective June 10, 1999.  64 Fed. 
Reg. 25,202 (1999).  Where laws or regulations change after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
Congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000).  As the RO has considered the claim 
under both the former and revised applicable schedular 
criteria (providing notice of the revised criteria to the 
veteran and his representative in an October 1999) 
supplemental statement of the case, there is no due process 
bar to the Board doing likewise.  

The changes to the rating schedule that became effective 
during the pendency of this appeal affect how the service-
connected mastoidectomy residuals are evaluated.  Under the 
rating criteria in effect prior to June 10, 1999, chronic 
mastoiditis was evaluated on the basis of any associated 
impairment of hearing and suppuration.  38 C.F.R. § 4.87a, 
Diagnostic Code 6206.  Chronic suppurative otitis media 
warranted a 10 percent rating during the continuance of the 
suppurative process.  This evaluation was combined with the 
evaluation for any associated loss of hearing.  38 C.F.R. § 
4.87a, Diagnostic Code 6200.  

Under the rating criteria that became effective on June 10, 
1999, chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) is evaluated as 10 percent 
disabling during suppuration, or with aural polyps.  
38 C.F.R. § 4.87, Diagnostic Code 6200.  Hearing impairment 
and complications such as labyrinthitis, tinnitus, facial 
nerve paralysis, or bone loss of skull are rated separately.  
However, in every instance where the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  

Initially, the Board notes that, as explained in more detail 
below, at no time pertinent to the appeal has medical 
evidence demonstrated any identifiable residuals of the 
veteran's mastoidectomy other than bilateral hearing loss.  

The medical record does not show any current suppurative 
process or the presence of aural polyps as a result of the 
service-connected ear disability.  Neither suppuration or 
aural polyps were found on VA ENT examination in July 1999, 
nor was any active disease of the ears found on previous 
examinations in June 1994 and March 1996.  There is therefore 
no basis for a 10 percent rating for such residuals under the 
rating schedule as amended.  In the absence of objective 
indications of such residuals, there is no basis for an 
evaluation of the residuals that could be combined with the 
evaluation for hearing loss under the criteria in effect 
prior to June 10, 1999.  

In addition, there is no objective demonstration currently of 
separately ratable complications resulting from the veteran's 
service-connected ear disability under the rating criteria 
that became effective in June 1999.  On VA ENT examination in 
July 1999, the veteran said that he had had recurrent ear 
infections as an adult and that he was lasted treated for an 
ear infection in the right ear in 1997.  He reported that his 
hearing had progressively deteriorated over the years, that 
his hearing was worse in the right ear, and that he now had 
increasing difficulty hearing when there was background noise 
or if he was not facing the person to whom he was talking.  
He also indicated that he had been told by various ENT 
physicians that hearing aids would be of no help.  He 
reported that he had no vertigo, balance, or gait problems.  
Currently, he did not have discharge, pain or pruritus.  
Although he had complained of tinnitus when he underwent a VA 
audiology evaluation five days previously, he now indicated 
that he did not have tinnitus.  

On examination of the external ears, the veteran had no 
edema, scaling or discharge.  The tympanic membrane was 
normal.  The mastoid was not tender, and there was no 
discharge or evidence of cholesteatoma.  There was no 
disturbance of balance or upper respiratory disease, although 
subjective hearing loss was present.  No active ear disease 
was present, and no complications of ear disease were shown.  
The diagnoses were subjective hearing loss bilaterally, more 
marked in the right ear; status post bilateral 
mastoidectomies in childhood; and chronic and recurrent 
otitis media, last treated in 1997.  

As the pertinent medical evidence demonstrates only bilateral 
hearing loss as a residual of the veteran's mastoidectomy, 
the Board will analyze the claim for a higher evaluation 
under the criteria governing evaluation of hearing loss.  

Evaluations of bilateral hearing loss range from zero percent 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz).  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.87, Diagnostic Codes 6100-6110 
(1998); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2000).  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

On VA audiological evaluation in June 1994, the veteran's 
pure tone thresholds, in decibels, were 80, 75, 100, and 80 
in the right ear, and 25, 25, 75, and 85 in the left ear at 
1,000, 2,000, 3,000, and 4,000 Hertz.  His average pure tone 
threshold level, in decibels, was 84 in the right ear and 53 
in the left ear.  A controlled speech discrimination test 
using the Maryland CNC word list revealed speech recognition 
ability of 74 percent in the right ear and 98 percent in the 
left ear.  These results equate to Level VII hearing in the 
right ear and Level I hearing in the left ear, which warrants 
a noncompensable rating under the rating schedule.  

A private audiological evaluation conducted in April 1995 
indicates that the veteran's pure tone thresholds, in 
decibels, were 80, 80, 85, and 90 in the right ear, and 40, 
35, 55, and 80 in the left ear at 1,000, 2,000, 3,000, and 
4,000 Hertz.  The average pure tone threshold level, in 
decibels, was 84 in the right ear and 53 in the left ear.  A 
controlled speech discrimination test revealed speech 
recognition ability of 88 percent in the right ear and 84 
percent in the left ear.  These results equate to Level IV 
hearing in the right ear and Level II hearing in the left 
ear, which yields a noncompensable rating for bilateral 
hearing loss.  

On VA audiological evaluation in April 1996, the veteran's 
pure tone thresholds, in decibels, were 75, 75, 80, and 85 in 
the right ear, and 25, 25, 75, and 85 in the left ear at 
1,000, 2,000, 3,000, and 4,000 Hertz.  His average pure tone 
threshold level, in decibels, was 79 in the right ear and 53 
in the left ear.  A controlled speech discrimination test 
using the Maryland CNC word list revealed speech recognition 
ability of 72 percent in the right ear and 94 percent in the 
left ear.  These results equate to Level VI hearing in the 
right ear and Level I hearing in the left ear, which warrants 
a noncompensable rating.  

On VA audiological evaluation in July 1999, the veteran's 
pure tone thresholds, in decibels, were 90, 90, 90, and 90 in 
the right ear, and 25, 35, 90, and 90 in the left ear at 
1,000, 2,000, 3,000, and 4,000 Hertz.  His average pure tone 
threshold level, in decibels, was 90 in the right ear and 60 
in the left ear.  A controlled speech discrimination test 
using the Maryland CNC word list revealed speech recognition 
ability of zero percent in the right ear and 96 percent in 
the left ear.  These results equate to Level XI hearing in 
the right ear and Level II hearing in the left ear, which 
warrants a 10 percent rating under the rating schedule.  

As indicated above, the criteria pertaining to the 11 
auditory levels, as indicated above, have not changed.  
However, the provisions of 38 C.F.R. § 4.86 were revised to 
evaluate certain exceptional patterns of hearing impairment 
as follows:  

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  (Emphasis added.)  

See 64 Fed. Reg. 25,202, 25,209 (1999).  

It is apparent from the results of successive audiological 
evaluations that the provisions of 38 C.F.R. § 4.86(b) are 
not for application in this case.  Under the provisions of 
subparagraph (a) of § 4.86, the most recent audiological data 
translate to Level VIII hearing in the right ear if Table VIa 
is used.  The left ear does not conform to the special 
pattern contemplated by the provisions of 38 C.F.R. § 4.86(a) 
set forth above and thus remains at Level II for rating 
purposes.  

Using Table VIa yields the same percentage evaluation for the 
service-connected bilateral hearing loss as does Table VI.  
The change to the rating criteria for hearing loss are 
therefore not more favorable to the veteran in this case.  

As indicated above, the veteran's 20 percent evaluation for 
his service-connected residuals of mastoidectomy, to include 
bilateral hearing loss, has been in effect for more than 20 
years and is therefore protected.  Pertinent to the claim for 
a higher evaluation, however, the medical evidence does not 
demonstrate any identifiable residuals of mastoidectomy other 
than bilateral hearing loss, and the greatest degree of 
hearing loss shown at any time pertinent to the claim on 
appeal is Level XI hearing in the right ear and Level II 
hearing in the left ear (which would warrant a 10 percent 
evaluation under the former or revised applicable criteria).  
As the medical evidence since the veteran filed a claim for 
increase does not demonstrate entitlement to an evaluation 
higher than the current protected rating, the claim for a 
higher evaluation must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for Chagas' disease (microfilaria) with 
hypertension, vision problems, malignant growths of the ears, 
cervical injury with residual headaches, facial paralysis and 
numbness of the right side of the face, and dizziness and 
problems with metabolism and equilibrium, each claimed as due 
to Oceangoing Service in the American Merchant Marine is 
denied.  

An evaluation in excess of 20 percent for residuals of 
mastoidectomy with bilateral hearing loss, prior to June 10, 
1999, is denied.    

An evaluation in excess of 20 percent for residuals of 
mastoidectomy with bilateral hearing loss, since June 10, 
1999, is denied.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 27 -


- 25 -


